Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2021 has been entered.
 
                                                            PRIORITY

Provisional Application 62/218,316, filed on 14 September 2015, is acknowledged.

 
                                       CLAIMS UNDER EXAMINATION

             Claims 1-14 are pending and have been examined on their merits.

NEW REJECTIONS
New grounds of rejection have been necessitated by claim amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irayama et al. (Oral Preparation, Injection  Preparation, External Skin Preparation And Cosmetic  Method For Improving Wrinkles US 2011/0020477) in view of Sachdev et al. (previously cited; Antiwrinkle Composition and Age Reversal Complex. US 2006/0177407.

Irayama et al. teach wrinkles are improved by applying a preparation having a substance that controls heparanase activity (Abstract). The art teaches the substance may be Sapindus mukurossi peel extract ([0017]). Sapindus mukurossi peel extract is an extract obtained by extracting from the skin of Sapindus mukorossi belonging to the genus Sapindus of the family Sapindaceae. This extract contains the natural surfactant, Mukorossi saponin, and demonstrates detergent effects as well as anti-inflammatory action and antimicrobial action ([0055]). The art teaches an emulsified  cream-type formulation comprising .0025% of said extract as a heparanase activity inhibitor. Examiner notes this concentration reads on the concentration of S. mukorossi recited in instant claim 1 (hence, between 0.001% to 0.5%). Examiner notes the art teaches human skin can be treated ([0017]).
While Irayama discloses a skin cream for wrinkles comprising a Sapindus mukorossi extract, the art does not teach the use of allantoin and carnosine.


The Sachdev reference teaches carnosine can be used in a complex that heals to reverse, prevent and reduce the aging process while preventing formation of skin wrinkles ([0007]). Sachdev also teaches the following:
Additional advantages resulting from the use of carnosine, including its derivatives include:

1. Ability to combine with sugar aldehydes such as malondialdehyde and inactivate them, thereby preventing carbonylation crosslinking;

2. As antiglycosylating agents they are superior in activity against free radicals to usual antioxidants, such as Vitamins E and C and the like that are not antiglycosylating agents:

3. They are antiglycosylating nutrients:

4. They inactivate free radicals within the cell after their formation,

5. They increase elimination of materials already damaged by free radicals;

6. They are effective against chronic inflation

7. They act as chelating agents to bind heavy metals and inactivate them, as well as assisting. In regulating the concentration of these heavy metals (especially Zinc and copper) to raise or lower the concentrations to desired levels;

8. They have antioxidant effect by stabilizing cell membranes and preventing free radical damage especially to the cell membranes;

9. They reduce or block excessive nitric oxide activity by blocking activation of guanylate cyclase, which is normally activated by nitric oxide.


It would have been obvious to combine the teachings of the cited references by using carnosine and allantoin in a skin composition that treats wrinkles. One would have been motivated to do so since Sachdev teaches carnosine and allantoin can be used in an age-reversal complex of ingredients for treating the skin. In the instant case, one would combine carnosine, allantoin and an S. mukorossi extract since each component is used to treat aging skin. The MPEP teaches it is obvious to combine compositions which are used for the same purpose. One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the ingredients. One would have expected success since sapindus mukorossi extract, carnosine and allantoin are all used to treat aging skin.  It would have been obvious to use allantoin and carnosine in the claimed amounts since Sachdev teaches using 0.05% allantoin and 1% L-carnosine in compositions which reverse aging.
Further, the following is noted from the MPEP:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable. Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.


Therefore claim 1 is rendered obvious (claim 1). 
claim 3). Claims 4-5 are interpreted to recite an effect of applying the claimed composition to the skin. The claims do not recite any structural or chemical limitations. Because the claimed composition is rendered obvious by the prior art, it would be expected to function as claimed. Therefore claims 4-5 are included in this rejection (claims 4-5). 
Therefore Applicant’s Invention is rendered obvious as claimed.
APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 17 June 2021. The arguments directed to the PJ reference and “Truth In Aging” reference are not moot because they are not cited as prior art in the new rejections made above. Regarding the Sachdev reference: while the Applicant acknowledges the reference teaches anti-wrinkle compositions that contain carnosine and allantoin, the Applicant notes the reference teach the claimed mukurossi extract. The Applicant argues the Silberstein does not teach the use of a S. mukorossi extract in any amount less than 2%. The Applicant argues that although Silberstein teaches the amount of saponin extracted from S. mukorossi can be as low as 0.2%, but argues this is not relevant because the claimed invention is not directed to saponin. 
EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner notes new grounds of rejection are set forth above. As set forth above, the Applicant argues that although Silberstein teaches the amount of saponin extracted from S. mukorossi can be as low as 0.2%, but argues this is not relevant because the claimed invention is not directed to saponin. Examiner notes the claims are directed to “a Sapindys mukorossi extract”. Any component that can be extracted from Sapindus mukorossi reads on a Sapindus mukorossi extract. Because the art teaches saponin is extracted from Sapindus mukorossi, it is interpreted to be a Sapindus mukorossi extract. Therefore the arguments made are not persuasive.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Irayama in view of Sachdev as applied to claim 1 above, and further in view of Silberstein et al. (previously cited; ; Natural Formulations. WO 2012/077120).

Claim 11 recites a skin care composition comprising the same ingredients in claim 1, but in different amounts. The composition contains 0.005% to about 0.05% Sapindus mukorossi extract, 0.1% to 0.5% allantoin and 0.1% to 0.2% carnosine. 
The teachings of the prior art as set forth above are reiterated. 
Irayama teaches 0.0025% Sapindus mukorossi extract.
Sachdev teaches a composition comprising 0.10% allantoin (Example 6, Part B; hence, from 0.1% to .5%). The art teaches carnosine can be used in an amount up to 50%.  

Irayama does not teach if 0.005% to 0.05% Sapindus mukorossi extract can be used.
Silberstein et al. teach an all-natural composition comprising a natural saponin material (page 2, second and third paragraphs of “Summary of Invention”). Silberstein teaches (page 3, lines 3-6):

The formulations are suitable for use on hair and skin, for delivering cosmetic or therapeutic actives to the skin for providing cleansing, moisturizing, minimizing or treating skin imperfections, reducing skin oiliness, providing fragrance to the hair or skin and further provide the benefit of reliving skin dryness and signs of aging.
Silberstein teaches (page 3, fourth full paragraph):
The formulations can therefore be in the form of liquid, semi-liquid, foam, cream, oil-in-water emulsion, water-in-oil emulsion, lotion or gel for topical application to the hair or skin. Non-limiting examples of such formulations, used in accordance with the present invention, include shampoo, shampoo gel, a conditioning shampoo, a hair conditioner, soap, a liquid soap, a body wash, a moisturizing body wash, a moisturizing cream, hair care cream or soap, intimate wash, aerosol, a shower gel, a skin cleanser, a cleansing milk, a makeup remover, hair and body wash, in shower body moisturizer, a pet shampoo, a shaving preparation (shaving foam), toothpaste, mouthwash and deodorant.

Therefore Silberstein suggests formulation as an emulsion, cream or gel.

The art teaches an embodiment where the saponin material is “an extract of Sapindus mukorossi” (page 5, fifth full paragraph).  A saponin from Sapindus mikorossi reads on the claimed “Sapindus mukorossi extract”. The art teaches “In some embodiments, the extract used in accordance with the present invention comprises between 0.2% and 10 wt% saponins out of the total weight of the dry content of the extract” (page 4, third full paragraph).  Examiner notes the art teaches saponin extracts from Sapindus mukorossi have a “foaming ability” (last line of page 20). Example 1 demonstrates the extracts naturally generate foams in water. In Table 4, Silberstein teaches the amount of foam 
It would have been obvious to combine the teachings of the cited references by using carnosine and allantoin in a skin composition that treats wrinkles. One would have been motivated to do so since Sachdev teaches carnosine and allantoin can be used in an age-reversal complex of ingredients for treating the skin. The MPEP teaches it is obvious to combine compositions which are used for the same purpose. One would have expected success since sapindus mukorossi extract, carnosine and allantoin are all used to treat aging skin. One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the ingredients. It would have been obvious to use allantoin in the claimed amounts since Sachdev teaches using 0.1% allantoin can be used in compositions which reverse aging ([0050]). It would have been obvious to use 0.1 to 0.2% carnosine. As set forth above, Sachdev teaches carnosine has antiwrinkle properties, in addition to the advantages recited in [0008] through [0017] of the reference. The art teaches carnosine or its derivatives can be used in an amount up to 50% (supra). It would have been obvious to optimize the amount of carnosine. Because the component has antiwrinkle properties, one would optimize the amount to achieve the desired therapeutic effect. One would have had a reasonable expectation of success since Sachdev encompasses concentrations up to 50%.
The MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
claim 11). 
Therefore Applicant’s Invention is rendered obvious as claimed.
Claims 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irayama et al. in view of Sachdev et al. (previously cited; Antiwrinkle Composition and Age Reversal Complex. US 2006/0177407) and Silberstein et al. (previously cited; Natural Formulations. WO 2012/077120).
Independent claim 13 recites a skin care composition comprising the same ingredients in claim 1, but in different amounts. The composition contains 0.05% to 0.5% Sapindus mukorossi extract, 0.01% to 0.1% allantoin and 0.01% to 0.1% carnosine. 
The teachings of the prior art as set forth above are reiterated. Irayama explicitly teaches S. mukorossi in a cream in an amount of 0.0025%. The art does not explicitly teach whether it can be used in an amount from 0.05% to 0.5%.
The teachings of Silberstein as set forth above are reiterated.
It would have been obvious to combine the teachings of the cited references by using carnosine and allantoin in a skin composition that treats wrinkles. One would have been motivated to do so since Sachdev teaches carnosine and allantoin can be used in an prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. The skilled artisan would optimize the amount of carnosine based on the desired anti-wrinkle effect.
As recited supra, Silberstein teaches a saponin extract may contain 0.2% to 10% saponins out of the dry weight of the extract. This amount overlaps with the concentration of about 0.05 to about 0.5% recited in claim 13. The MPEP teaches a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap. Silberstein teaches saponins from said Sapindus produce foam, and that the amount of foam produce is a function of the extract concentration. One would optimize the amount of extract used based on the amount of foaming desired. The MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore claim 13 is rendered obvious (claim 13). 
.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irayama et al. in view of Sachdev as applied to claim 1 above, and further in view of Silberstein and Chevreau et al. (previously cited; Skin Protectant Compositions. US20090324522A1).

Claim 2 recites the composition of claim 1 further comprises a plant extract blend that comprises a bioflavanoid, a Brassica oleracea var. italica extract and an Aloe barbadensis leaf extract. An extract of Brassica oleracea var. italica is a broccoli extract.
The teachings of the prior art as set forth above are reiterated. The references do not teach the blend as recited in claim 2.
The teachings of Silberstein as set forth above are reiterated.
Silberstein discloses a formulation that comprises Sapindus mukurossi extract and Aloe Barabadensis Leaf Juice. The art teaches aloe may be used at a concentration of 2% (See Example 2). 
The art is silent regarding the use of a bioflavonoid and a Brassica oleracea var. italic extract.
0
Chevreau et al. teach a topical composition for protects and prevents skin damage and aging caused by UV radiation (Abstract). Chevreau et al. disclose an antioxidant composition for treating skin that comprises a broccoli extract (see Abstract; [0003]). 
It would have been obvious to one of ordinary skill to combine the teachings of the cited references by adding a plant extract blend comprising a bioflavanoid, a Brassica oleracea var. italica extract and an Aloe barbadensis leaf extract to the claimed skin composition. It would have been obvious to also use a bioflavanoid and the broccoli extract Brassica oleracea italica since Chevreau identifies both as protecting agents used in skin treating compositions. One would be motivated to prepare a blend of the claimed ingredients since all three are used in the art for the same purpose. While the prior art discloses the individual concentrations of each component, it would have been optimize the total concentration of the blend when adding it to the Sapindus extract. Chevreau teaches a skin composition that protects against UV damage, and discloses said composition may comprise said broccoli extract, a bioflavonoid and aloe. One would optimize the total concentration added to the Sapindus mukorossi composition to provide the desired amount of sun protectant. Therefore claim 2 is rendered obvious (claim 2).
’s Invention is rendered obvious as claimed. 
Claims 6 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irayama in view of Sachdev and Comas et al. (previously cited; A Mulitfunctional Ingredient for Delicate Eye Contour. 01 May 2015).

The teachings of Irayama et al. as set forth above are reiterated. The art teaches 0.0025% Sapindus mukorossi extract. This reads on the concentration recited in claim 6.
Irayama does not explicitly teach the use of allantoin and carnosine.
Irayama does not teach the disclosed composition comprises a plankton extract.
The teachings of Sachdev as set forth above are reiterated. The art is silent regarding the use of a plankton extract.
Comas teaches plankton extract has been shown to decrease wrinkles (last full paragraph of page 1). Comas teaches application of a cream with a 2% solution of plankton extract show an anti-wrinkle effect in subject (page 2, “Smoothing Crow’s Feet”).
It would have been obvious to combine the teachings of the cited references by using carnosine and allantoin in a skin composition that treats wrinkles. One would have been motivated to do so since Sachdev teaches carnosine and allantoin can be used in an age-reversal complex of ingredients for treating the skin. It would have been obvious to use allantoin and carnosine in the claimed amounts since Sachdev teaches using 
Therefore claim 6 is rendered obvious (claim 6).
Claim 8 recites the composition of claim 6 is a topical skin care formulation. Each of the recited references is drawn to compositions which can be applied to the skin (hence, topically). Further, because a composition comprising the claimed ingredients is rendered obvious by the prior art, a topical skin formulation is rendered obvious. Therefore claim 8 is rendered obvious (claim 8). Claims 9-10 are interpreted to recite an effect of applying the claimed composition to the skin. The claims do not recite any structural or chemical limitations. Further, because a composition comprising the claimed ingredients is rendered obvious by the prior art, it would be expected to function as claimed. Therefore claims 9-10 are included in this rejection (claims 9-10). 

’s Invention is rendered obvious as claimed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Irayama in view of Sachdev and Comas as applied to claim 6 above, and further in view of Silberstein et al.

The teachings of Irayama, Sachdev and Comas as set forth above are reiterated.


Irayama teaches using 0.0025% S. mukorossi extract. The art is silent as to whether said extract can be used in an amount from 0.005% to 0.05%.

The teachings of Silberstein as set forth above are reiterated.
It would have been obvious to combine the teachings of the cited references by using carnosine and allantoin in a skin composition that treats wrinkles. One would have been motivated to do so since Sachdev teaches carnosine and allantoin can be used in an age-reversal complex of ingredients for treating the skin. The MPEP teaches it is obvious to combine compositions which are used for the same purpose. One would have expected success since sapindus mukorossi extract, carnosine and allantoin are all used to treat aging skin. One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the ingredients.
It would have been obvious to use allantoin and carnosine in the amounts recited in claim 12. Sachdev teaches using 0.10% allantoin (Example 6, Part B) and 1% L-carnosine in compositions which reverse aging. Examiner interprets the amount of allantoin taught by Sachdev to be close to the claimed range. Examiner notes Sachdev identifies about 0.5% to about 50% to be an effective anti-wrinkle amount ([0021]). prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. The skilled artisan would optimize the amount of carnosine based on the desired anti-wrinkle effect.
It would have been obvious to use 2% plankton extract in a composition that treats wrinkles. One would have been motivated to do so since Comas teaches this ingredient can be used to treat wrinkles. The skilled artisan would have used 2% since Comas teaches this concentration is effective in treating wrinkles on the face. 
As recited supra, Silberstein teaches saponins from said Sapindus produce foam, and that the amount of foam produce is a function of the extract concentration. While Irayama teaches using 0.0025% of S. mukorossi extract, one would optimize the amount of extract used based on the amount of foaming desired. The MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore claim 12 is rendered obvious (claim 12).
Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irayama in view of Sachdev and Comas as applied to claim 6 above, and further in view of Silberstein and Chevreau et al. 


The teachings of Irayama, Sachdev and Comas as set forth above are reiterated. The cited references do not explicitly teach the plant extract recited in claim 7.
The teachings of Silberstein as set forth above are reiterated.
Silberstein discloses a formulation that comprises Sapindus mukurossi extract and Aloe Barabadensis Leaf Juice. The art teaches aloe may be used at a concentration of 2% (See Example 2). 
The art is silent regarding the use of a bioflavonoid and a Brassica oleracea var. italic extract.
The teachings of Chevreau are reiterated.
It would have been obvious to one of ordinary skill to combine the teachings of the cited references by adding a plant extract blend comprising a bioflavanoid, a Brassica oleracea var. italica extract and an Aloe barbadensis leaf extract to the claimed skin composition. It would have been obvious to also use a bioflavanoid and the broccoli extract Brassica oleracea italica since Chevreau identifies both as protecting agents used in skin treating compositions. One would be motivated to prepare a blend of the claimed ingredients since all three are used in the art for the same purpose. While the prior art discloses the individual concentrations of each component, it would have been claim 7).
Therefore Applicant’s Invention is rendered obvious as claimed. 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irayama in view of Sachdev and Silberstein as applied to claim 13 above, and further in view of Comas et al. 
Claim 13 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.
The art is silent regarding the use of a plankton extract.
The teachings of Comas as set forth above are reiterated.
It would have been obvious to combine the teachings of the cited references by using plankton extract in a skin care composition that treats wrinkles. One would have been motivated to do so since Comas teaches this ingredient can be used to treat wrinkles. The skilled artisan would have used 2% since Comas teaches this concentration is effective in treating wrinkles on the face. It would have been obvious to combine all of the claimed ingredients. The MPEP teaches it is obvious to combine compositions which are used for the same purpose. One would have expected success since sapindus mukorossi extract, carnosine, allantoin and plankton extract are all used to claim 14).
Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653